Citation Nr: 0811755	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  04-00 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased evaluation for lumbosacral strain 
with mechanical low back pain and degenerative changes, 
currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran had active military service from September 1977 
to December 1977.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 2003 rating 
decision by the Department of Veterans Affairs (VA) St. Paul, 
Minnesota Regional Office (RO).  In that decision the RO 
granted an increased disability rating for the service-
connected low back disorder from 10 percent to 20 percent, 
effective from the date of that claim.  The veteran appealed 
from that decision as to the assigned disability rating.

In May 2004 the veteran testified before the undersigned at a 
hearing conducted at the RO.  A transcript of that hearing is 
of record.  In February 2006, the Board remanded the 
veteran's claim to the RO for further development.


FINDING OF FACT

The objective and probative medical evidence of record 
demonstrates that the veteran's service-connected lumbosacral 
strain with mechanical low back pain and degenerative changes 
is manifested by subjective complaints of back pain, with 
clinical findings of muscle spasm, and restricted lumbar 
spine motion (forward flexion to 60 degrees, backward 
extension to 15 degrees, left and right rotation and lateral 
bending all to 20 degrees in September 2007) but no clinical 
evidence of radiculopathy and no evidence of severe 
impairment of limitation of motion or severe intervertebral 
disc syndrome with recurring attacks, with intermittent 
relief; nor does it involve ankylosis or residuals of 
fracture; and it does not result in incapacitating episodes 
of at least four weeks during the past 12 months.





CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 
20 percent for lumbosacral strain with mechanical low back 
pain and degenerative changes, have not been met.  38 
U.S.C.A. §§ 1155, 5103-5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002) (effective 
prior to September 23, 2002); 38 C.F.R. §§ 3.102, 3.159, Part 
4, Diagnostic Codes 5003, 5292, 5293, 5295 (effective prior 
to September 26, 2003), and Diagnostic Codes 5003, 5237, 5243 
(2007) (effective September 26, 2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Id.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  

The VCAA duty to notify was satisfied by way of letters sent 
to the veteran in December 2002, March and November 2006, and 
January 2007.  These notice letters fully addressed all four 
notice elements.  The information contained in these letters 
informed the veteran of what evidence was required to 
substantiate a claim for an increased rating.  The veteran 
was also notified of his and VA's respective duties for 
obtaining evidence, and he was asked to submit evidence 
and/or information in his possession to the AOJ.  

Although some of the notice letters were not sent before the 
initial AOJ decision in this matter, the Board finds that 
this error was not prejudicial to the veteran because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the veteran been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but, after appropriate notice 
was provided, the AOJ also readjudicated the case and issued 
a statement of the case (SOC) in December 2003, and a 
supplemental statement of the case (SSOC) in November 2007.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the AOJ's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ).  Also, in letters 
sent to the RO, the veteran's representative has shown 
knowledge of the requirements which appropriate VCAA notice 
is designed to provide.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
held that the Board must first determine the adequacy of 
38 U.S.C.A. § 5103(a) notice when adjudicating claims for 
increased ratings.  If notice is deemed inadequate, then the 
Board must determine whether the purpose of 38 U.S.C.A. 
§ 5103(a) notice has been frustrated.  If compliant VCAA 
notice was not provided, the Board must proceed with a 
prejudicial error analysis to determine whether any notice 
errors affected the "essential fairness of the adjudication."  
Sanders v. Nicholson, 487 F.3d at 889.  If so, the case must 
be remanded for corrective action.

In this case, the Board is aware that the December 2002, 
March and November 2006, and January 2007 VCAA letters do not 
contain the level of specificity set forth in Vazquez-Flores.  
However, the Board does not find that any such procedural 
defect constitutes prejudicial error in this case because of 
the evidence of actual knowledge on the part of the veteran 
and other documentation in the claims file reflecting such 
notification that a reasonable person could be expected to 
understand what was needed to substantiate the claims.  See 
Sanders v. Nicholson, 487 F. 3d at 881.  

Here, VA correspondence, in total, provides notice that the 
claimant must provide or request the Secretary to obtain, 
medical or lay evidence demonstrating a worsening of the 
disability.  It also informs the veteran that if an increase 
in disability is found, a disability rating will be 
determined by applying relevant Diagnostic Codes.  
Additionally, the letters provide examples of the types of 
medical and lay evidence that the claimant may submit.  
Further, the Board is aware that the claimant is rated under 
Diagnostic Codes that contain criteria necessary for 
entitlement to a higher disability rating, which would be 
satisfied by the claimant demonstrating a noticeable 
worsening.  Meeting these criteria, the notice provided in 
this case does comply with Vazquez-Flores.  Therefore, there 
is no need to determine whether the veteran's claim has been 
prejudiced by any lack of appropriate notice.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007), 
which held that the VCAA notice requirements apply to all 
five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.   In the March 2006 letter 
and November 2007 SSOC, the RO provided the veteran with 
notice consistent with the Court's holding in Dingess.   
Furthermore, any question of appropriate notice pursuant to 
Dingess is rendered moot by the Board's denial of the 
veteran's claim, as set forth below.  
 
The statutory notice required by the VCAA is only one part of 
the system of notice required and provided in the VA claim 
adjudication process.  See Wilson v. Mansfield, No. 506 F.3d 
1055 (Fed. Cir. 2007).  Under Wilson (citing Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), 38 U.S.C.A. 
§ 5103(a) requires only a generic notice after the initial 
claim for benefits has been filed and before the initial 
decision.  It does not apply throughout the claim 
adjudication process as to notice provided after the initial 
decision, because thereafter, other forms of notice-such as 
contained in the rating decision, statement of the case, and 
supplemental statement of the case-provide the claimant with 
notice of law applicable to the specific claim on appeal.  
Id.  The RO has provided the veteran such notice to his 
specific claim throughout the appeal in the statement of the 
case and supplemental statement of the case.

In addition to providing proper notice, VA must also make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record service medical records, 
reports of three VA examinations, and VA medical records of 
treatment.  There is no indication that any other treatment 
records exist that should be requested, or that any pertinent 
evidence has not been received.  VA examinations were 
provided in connection with the claim in April 2003 and in 
April and September 2007.  The veteran was provided an 
opportunity to testify at a hearing before the undersigned 
Acting Veterans Law Judge in May 2004.

For the forgoing reasons, the Board finds that VA has 
satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or the content of the notice is not shown to have 
any effect on the case or to cause injury to the claimant.  
Thus, any such error is harmless and does not prohibit 
consideration of these matters on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II. Factual Background and Legal Analysis
 
Service connection for back pain syndrome of the lumbar spine 
was granted by the RO in an October 1978 rating decision that 
awarded a 10 percent rating to the veteran's service 
connection back disability.

In August 2002, the RO received the veteran's current claim 
for an increased rating for his service-connected back 
disability.  As noted above, the February 2003 rating on 
appeal granted a 20 percent evaluation under Diagnostic Code 
5295.

The medical evidence on file material to the veteran's claim 
includes VA medical records, dated from 2003 to 2007, 
including reports of VA examinations in January 2003, and 
April and September 2007.  

The report of a January 2003 VA examination of the spine 
shows that the veteran complained of lumbosacral pain about 
half the time, for which he ranked the intensity as being a 
+8/10 (+8 on a pain scale of 10).  His back also hurt when he 
coughed or sneezed.  He reported that his low back range of 
motion was diminished by 30 percent of normal range; and that 
he had tingling into the right leg.  He did not use a cane, 
brace, wheel chair, walker, crutches, or Tens unit.  He 
reported that fatigue was not a problem.  The veteran said 
that he worked as a self-employed plumber; that he had not 
been hospitalized or had his job threatened due to his back 
complaints; and that he only took Motrin and Tylenol for his 
back.

On examination, the veteran's gait was described as normal.  
He was able to stand on his heels and toes normally and could 
squat fully.  The veteran was able to flex at the waist from 
zero to 80 degrees with some pain.  The veteran was able to 
extend at the waist from zero to 45 degrees with some pain.  
At the waist he was able to bend to the left and right, and 
to twist to the left and right, from zero to 20 degrees for 
all motions with no discomfort.  There was pain to palpation 
of the lumbosacral spine area.  There was 4+/4 muscle spasm 
in the paraspinous lumbosacral muscle areas.  There was no 
scoliosis or pelvic tilt; and the lordotic curve was 
flattened.  

Straight leg raising was positive bilaterally at 80 degrees.  
Patrick's sign was negative bilaterally.  The veteran was 
able to flex his hips from zero to 130 degrees actively, and 
from 130 to 140 degrees passively, with no discomfort.  After 
fatiguing the back and legs, he could still flex his hips 
from zero to 135 degrees.  Patella and Achilles tendon 
reflexes were +1/4 bilaterally.  Babinski sign was negative 
bilaterally.  Sensation appeared to be normal bilaterally in 
the lower extremities.  The strength in muscle bundles 10 
through 15 using the MRC scale was 4+/5.

X-ray examination of the lumbosacral spine showed mild 
hypertrophic degenerative changes with narrowing of the L5-S1 
disk space.  The pertinent diagnosis was traumatic injury to 
the lumbosacral spine with chronic strain and mechanical low 
back pain, with mild degenerative changes and narrowing of 
disk space L5-S1 and residual. 

Medical treatment records include VA clinical records showing 
that the veteran was treated on two occasions for acute 
exacerbations of his chronic low back pain-in May 2004 and 
February 2007.  At neither time did a physician prescribe any 
required bed rest.  At both times, the veteran drove himself 
to the medical facility, and was treated with pain and/or 
muscle relaxant medication on an outpatient basis.

During his May 2004 Board hearing, the veteran testified as 
to the symptoms and treatment associated with his low back 
disability and its effect on his work and daily activities.  
At least once a week he experienced back pain that he rated 
as an 8 or 9 on a scale of 1 to 10 (see hearing transcript, 
page 3).  He had difficulty with prolonged standing and 
sitting and playing with his children (Id. at 4).  His back 
became easily fatigued (Id.).  He said his back impacted his 
ability to work in that he used to work for a printing 
company but was unable to life heavy items so he was now 
self-employed (Id.).  With back pain he said he was out for 
two or three weeks, and used heat while lying down (Id. at 
5).  He was able to work approximately six to eight months in 
a year and nursed his back during the remaining time (Id.). 

During an April 2007 VA examination, the examiner noted that 
review of the 2003 VA examination showed that, in terms of 
factors to be considered under DeLuca v. Brown, 8 Vet. App. 
202 (1995), the veteran's low back disability manifested 
pain, but fatigue was not a problem on that examination.  In 
the examination report, the VA examiner discussed the 
veteran's past medical history during and after service, and 
the veteran's past complaints.  The veteran said that he 
treated his back symptoms with Ibuprofen as needed, and had 
no past history of surgeries or fractures.

Further, the veteran currently complained of three to four 
flare-ups in the last year.  He reported that the longest one 
lasted a week and a half, and he was seen in the emergency 
room.  During a flare-up, his pain would be 9/10, and there 
was no pain when there was no flare.  But he reported that he 
did get some dull pain in the low back when standing and 
doing dishes.  He reported that if he treated a flare-up with 
heat and muscle relaxants before it became too bad, he was 
able to limit the episode to two or three days.  The veteran 
reported that he treated his back with ice and heat; he 
enjoyed bike riding; and he did not have physical therapy, 
but did do a home program.  He had no history of chiropractic 
care or injections.  He said he was self-employed as a drain 
cleaner that involved lifting heavy cables and he worked 
three or four hours a day to avoid over-doing it and did the 
administrative tasks.

Additionally, the veteran reported that he had no bowel or 
bladder impairment, or erectile dysfunction; and he did not 
use a cane, brace, or crutch.  He had radiation of pain that 
began four to six years earlier, and did not occur all the 
time.  If he had radiation, it would be to the right lower 
extremity on top of the thigh, and not below the knee.

The veteran reported that he was independent in his 
activities of daily living, and that he was able to delegate 
his physical work as a plumber when having pain.  The April 
2007 VA examination report concluded with a plan for the 
veteran to undergo an electromyograph (EMG) examination of 
the bilateral lower extremities to evaluate reports of 
radiating pain and numbness.  The April 2007 examination 
report contains no current examination findings or diagnosis.

The report of a June 2007 VA EMG report shows that the 
veteran reported having numbness and tingling sensation on 
his right leg for the last four to five years.  He reported 
that these symptoms were associated with low back pain, with 
symptoms radiating from his back down to involve his entire 
right leg.  He reported that symptoms were intermittent and 
worse with activity and lifting; and alleviated by heating 
the lower back muscles and treatment with Ibuprofen and 
muscle relaxers.   He reported complaints of mild weakness of 
the right leg.  The symptoms had been worsening in the last 
year.  

On examination of the lower extremities, the examiner found 
no atrophy.  The examiner was unable to fully assess muscle 
strength due to pain, but the assessment was that strength 
was at least 4+/5, bilaterally.  Examination of the lower 
extremities showed that sensation was intact throughout; and 
deep tendon reflexes were 2+ for the knees and ankle 
reflexes, bilaterally.  Straight leg raising was not tested 
due to pain.  The summary results of motor and sensory nerve 
conduction studies were that all pertinent nerve studies were 
normal.  After all studies were conducted, the examination 
report contains an impression of (1) a normal study and (2) 
that there is no evidence of radiculopathy or peripheral 
neuropathy to account for symptoms.

The report of a September 2007 VA examination of the low back 
shows that the veteran complained of low back pain with 
flares every other month.  The pain was sharp and located in 
the low back and right side primarily, and radiated to the 
right side and right lower extremity, involving the top of 
the thigh not below the knee.  He denied having any bowel or 
bladder impairment.  The symptoms were aggravated by bending 
forward and alleviated by medication and heat.  The veteran 
said that he was able to avoid occupational work during 
flares.  He reported that he did not use a cane, brace, or 
crutch.  He had not had any surgery, but had chiropractic 
care in the past that alleviated pain for four to five days.  
He reported that flares varied and were related to activity.  
He was independent in activities of daily living.  

On examination, the veteran's gait was antalgic.  Range of 
motion testing revealed forward flexion was to 60 degrees; 
backward extension was to 15 degrees; rotation was to 20 
degrees on the left and right; and lateral bending was to 20 
degrees on the left and right.  The veteran complained of 
pain with the flexion and with bending to the right.  He 
performed the motions three times, with no fatigability shown 
with repetition.  The veteran reported that touching the low 
back felt very painful.  The lumbar curve was flat.  The 
examiner noted spasm on the low back paraspinal muscle, and 
lower thoracic and lumbar area.  Strength was 4+/5 through 
out both lower extremities; with testing limited by pain.  
Sensation was intact to light touch, vibration and position 
of both lower extremities.  Reflexes were 1+/2 for Achilles 
of both legs; and 2/4 for both patellas.  Babinski testing 
was unequivocal.  The examiner noted that X-rays taken in 
April 2007 showed slight progression of degenerative findings 
mainly at L4-5 and L5-S1; and showed no fracture.  The report 
contains a clinical impression lumbar strain, slight 
progression of degenerative disc disease.  The VA examiner 
estimated that, with flare-ups, there would be an additional 
20 degrees of loss of motion secondary to pain.

The present appeal involves the veteran's claim that the 
severity of his service-connected back disability warrants a 
higher disability rating.  Disability evaluations are 
determined by the application of the Schedule for Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibility constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required. Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion. 
Many factors are to be considered in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology, which produces 
disability, warrants the minimum compensation.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59 (2007); DeLuca v. Brown, 8 
Vet. App. at 202.

The Court has held that section 4.40 does not require a 
separate rating for pain but rather provides guidance for 
determining ratings under other diagnostic codes assessing 
musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. 
App. 194 (1997).

The veteran's statements describing the symptoms of his 
service-connected disorder are deemed credible evidence.  
However, the veteran as a lay person has not been shown to be 
capable of making medical conclusions, thus his statements 
regarding causation are not competent.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  His 
statements must be considered with the objective clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

The words "slight", "moderate", and "severe" are not defined 
in the Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just".  38 C.F.R. § 
4.6 (2007).  Although a medical examiner's use of descriptive 
terminology such as "mild" is an element of evidence to be 
considered by the Board, it is not dispositive of an issue.  
The Board must evaluate all evidence in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. § 
7104(a) (2007); 38 C.F.R. §§ 4.2, 4.6.

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2007); see also Esteban v. Brown, 6 Vet. App. 
259, 261 (1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2007); Fanning v. Brown, 4 Vet. App. 225 
(1993). 

The RO has evaluated the service-connected low back 
disability under the rating criteria for evaluating the 
musculoskeletal system found at 38 C.F.R. § 4.71a (2007).  
38 C.F.R. § 4.71a, Diagnostic Code 5010 provides that 
arthritis due to trauma that is substantiated by X-ray 
findings is to be rated as degenerative arthritis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 provides that degenerative 
arthritis that is established by X-ray findings will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010 (2007).  

The veteran submitted his claim for an increased rating in 
August 2002.  During the pendency of this claim, regulatory 
changes amended the VA Schedule for Rating Disabilities, 
38 C.F.R. Part 4 (2002), including the criteria for rating 
disabilities of the spine.  Effective September 23, 2002, VA 
revised the criteria for rating intervertebral disc syndrome.  
67 Fed. Reg. 54,345 (Aug. 22, 2002).  Effective September 26, 
2003, VA revised the criteria for rating general diseases and 
injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  
At that time, VA also reiterated the changes to Diagnostic 
Code 5293 (now classified as Diagnostic Code 5243) for 
intervertebral disc syndrome.  After reviewing the new 
criteria and regulations found at 68 Fed. Reg. 51,454, the 
Board finds that the new rating criteria are less favorable 
than the old regulations at 38 C.F.R. § 4.71a (2002) to the 
veteran's claim.

If during the course of an appeal there is a change in the 
criteria for rating a disability, the Board is required to 
consider the claim in light of both the former and revised 
schedular criteria to determine whether a higher initial 
disability rating is warranted for the veteran's service-
connected low back disability.  The General Counsel for VA 
has determined that the amended rating criteria, if favorable 
to the claim, can be applied only for the periods since the 
effective date of the regulatory change.  However, the 
veteran does get the benefit of having both the former and 
revised regulations considered for the period after the 
change was made.  See VAOPGCPREC 3-2000.  That guidance is 
consistent with longstanding statutory law, to the effect 
that an increase in benefits cannot be awarded earlier than 
the effective date of the change in law pursuant to which the 
award is made.  See 38 U.S.C.A. § 5110(g) (West 2002).  

Accordingly, the Board will review the disability rating 
under the old and new criteria.  The veteran's service-
connected lumbosacral strain with mechanical low back pain 
and degenerative changes is presently evaluated as 20 percent 
disabling.  In the February 2003 rating decision, the RO 
initially evaluated the disability under the old rating 
criteria for evaluating lumbosacral strain, found at 
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  Subsequently 
the RO also considered the disability under pertinent revised 
versions of diagnostic criteria.  The veteran was afforded an 
opportunity to comment on the RO's action.  Accordingly, 
there is no prejudice to the veteran in our proceeding under 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  Here the 
Board has considered the claim under all pertinent diagnostic 
criteria in effect during the pendency of the claim.  

Under the old regulations, limitation of motion in the lumbar 
spine warranted a 40 percent rating when severe, and a 20 
percent rating when moderate, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5292, as effective prior to September 26, 
2003.

Under Diagnostic Code 5293, in effect prior to September 23, 
2002, intervertebral disk syndrome warranted a 60 percent 
rating for pronounced, persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc with 
little intermittent relief.  A 40 percent rating was assigned 
for severe, recurring attacks with intermittent relief.  A 20 
percent rating was assigned for moderate, recurring attacks.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002), as effective 
prior to September 23, 2002. 

Under Diagnostic Code 5295, in effect prior to September 26, 
2003, lumbosacral strain warranted a 40 percent evaluation 
for lumbosacral strain when it was manifested by severe 
symptomatology that included listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of motion on forward bending in standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  A 20 percent 
evaluation if lumbosacral strain was warranted for evidence 
of muscle spasm on extreme forward bending and loss of 
lateral spine motion, unilateral, in the standing position.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003), effective 
prior to September 26, 2003.  

Under the revised criteria, effective from September 23, 
2002, intervertebral disc syndrome is evaluated either on the 
total duration of incapacitating episodes over the past 12 
months or by combining under 38 C.F.R. § 4.25, separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5393, as 
amended by 67 Fed. Reg. 54345-54349 (Aug. 22, 2002).  

If evaluating based on incapacitating episodes, a 20 percent 
evaluation is assigned with incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  A 40 percent evaluation is 
assigned with incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months.  A 60 percent evaluation is assigned with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  Id.  See also 38 C.F.R. 
§ 4.71a, The Spine, Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (2007) (same 
effect).

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" mean orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  See 68 Fed. Reg. 51454-
51458 (Aug. 27, 2003), effective September 26, 2003, 
[Diagnostic Code 5393 redesignated as 5243 and codified at 
38 C.F.R. § 4,71a, The Spine, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episode, 
Note (1) (2007) (same effect)].

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic code or codes.

Note (3): If intervertebral disc syndrome is presented in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  

Under the revised criteria, effective from September 26, 
2003, disabilities of the spine will be evaluated under the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under § 4.25.  38 C.F.R. § 4.71a, The Spine, General Rating 
Formula for Diseases and Injuries of the Spine, Note (6) 
(2007).

Under the General Rating Formula, a 20 percent rating is 
warranted when forward flexion of the thoracolumbar spine is 
greater than 30 degrees, but not greater than 60 degrees, or 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent rating is warranted if 
the medical evidence shows unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the 
thoracolumbar spine to 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating is warranted if there is unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent rating is 
warranted if there is unfavorable ankylosis of the entire 
spine.  These ratings are warranted if the above-mentioned 
manifestations are present, with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  38 C.F.R. § 4.71a, The Spine, General Rating 
Formula for Diseases and Injuries of the Spine, Diagnostic 
Codes 5235 to 5243 (2007).

Any associated objective neurologic abnormalities, including, 
but not limited to bowel or bladder impairment are evaluated 
separately under an appropriate diagnostic code.  38 C.F.R. 
§ 4.71a, The Spine, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).   

The combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  
See General Rating Formula, Note (2). 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243.

Normal range of motion of the thoracolumbar spine includes 
flexion from zero to 90 degrees; and extension, bilateral 
lateral flexion, and bilateral rotation, all from zero to 30 
degrees.  38 C.F.R. § 4.71a, Plate V (2007).

The veteran's service-connected lumbosacral strain with 
mechanical low back pain and degenerative changes is rated as 
20 percent disabling under Diagnostic Code 5295, for 
lumbosacral strain.  The Board finds that the preponderance 
of the probative and competent medical evidence of record is 
against the claim for a rating in excess of the currently 
assigned 20 percent.  Under the former Diagnostic Code 5295, 
in effect prior to September 26, 2003, as reflected in the VA 
examinations discussed above, the veteran has not exhibited 
symptoms productive of severe lumbosacral strain.  There is 
no evidence of listing of the whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space; or, some of the above with abnormal mobility on 
forced motion.  None of the reports of the VA examinations of 
the spine, or other medical records, contain evidence of such 
severe pathology so as to warrant a 40 percent disability 
rating.  

With respect to limitation of motion of the lumbar spine, the 
veteran's service-connected low back disability is not 
productive of more than moderate limitation of the spine 
under Diagnostic Code 5292.  During the January 2003 VA 
examination report, flexion was to 80 degrees; extension was 
to 45 degrees; lateral flexion was to 20 degrees, on the left 
and right; and rotation was to 20 degrees, on the left and 
right.  During the September 2007 VA examination report, 
flexion was to 60 degrees; extension was to 15 degrees; 
lateral flexion was to 20 degrees, on the left and right; and 
rotation was to 20 degrees, on the left and right.  None of 
the limitations in range of motion are more than 50 percent 
of normal, and predominantly, they are not limited by more 
than one-third of normal.  The Board finds that these 
limitations of range of motion approximate no more than 
moderate limitation of motion of the lumbar spine; and 
definitely do not approximate severe limitation.  

Under the former Diagnostic Code 5293, in effect prior to 
September 23, 2002, the veteran has not exhibited severe 
symptoms of intervertebral disc syndrome (such as 
characteristic pain and demonstrable muscle spasm), with 
recurring attacks, with intermittent relief for any period.  
Although examiners have noted findings of muscle spasm in the 
back, there is no evidence of recurring attacks with only 
intermittent relief.  

In fact, while there is evidence of spasm of the back itself, 
the medical evidence of record here does not contain a 
diagnosis of intervertebral disc syndrome.  The June 2007 VA 
EMG examination was conducted for the purpose of evaluating 
the veteran's reports of radiating pain and numbness, to 
determine whether such complaints were linked to the service-
connected low back disability.  The examiner concluded with 
an impression of normal study; and that there was no evidence 
of radiculopathy as an explanation of the veteran's 
complaints of lower extremity neurologically related 
complaints.  None of the remainder of medical records contain 
a diagnosis of intervertebral disc syndrome.  Notably, during 
VA examinations in April 2007 and September 2007, the veteran 
reported that the radiation of symptoms involved the top of 
the right thigh.  This area, the top of the right thigh, is 
not a distribution identified with sciatica as contemplated 
under Diagnostic Code 5293.  See Dorland's Illustrated 
Medical Dictionary 1666 (30th ed. 2003). 

The amended criteria provide for rating intervertebral disc 
disease (now reclassified as Diagnostic Code 5243) according 
to the number of incapacitating episodes the veteran 
experiences in the course of a year.  There is no medical 
evidence showing an incapacitating episode-the veteran has 
not been prescribed bed rest by a physician.  Therefore an 
increase under these criteria is not warranted.  

Further, on review of the evidence, the Board finds that a 
higher rating cannot be granted under other pertinent 
diagnostic criteria of either old or new versions.  

The claims file does not contain a diagnosis of ankylosis of 
the lumbar spine.  The service-connected condition is not the 
result of fractured vertebra.  Consequently, a rating higher 
is not warranted for the veteran's service-connected low back 
disability under either Diagnostic Codes 5289 or 5285.  38 
C.F.R. § 4.71a (2003).

The Board has considered the veteran's low back disability 
under the current criteria, effective September 26, 2003.  An 
evaluation in excess of 20 percent, however, is not 
appropriate since the evidence does not show forward flexion 
of the thoracolumbar spine limited to 30 degrees or less; or 
favorable ankylosis of the entire thoracolumbar spine.  38 
C.F.R. §§ 4.71a, Diagnostic Codes 5235 to 5243 (2007).  While 
the record shows that the veteran's range of lumbar spine 
motion was restricted and that he experienced additional 
restriction from pain, he clearly retained a level of 
thoracolumbar motion above 30 degrees even when any 
functional loss due to pain is considered.  Thus, an 
evaluation in excess of 20 percent under the new criteria is 
not warranted. 

The veteran cannot be rated separately under Diagnostic Code 
5293 (or 5243 (new version number)) and under the Diagnostic 
Code for rating limitation of motion of the lumbar spine 
((5292 (old version) and 5242 (new version)).  These two sets 
of codes each contemplate limitation of motion and therefore 
a separate rating under both is not allowed. See 38 C.F.R. §§ 
4.14, 4.71, Diagnostic Codes 5290, 5292, 5293; VAOPGCPREC 36-
97; see also Esteban v. Brown, supra.  

The medical evidence does not show that veteran's service-
connected low back disability causes any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel, bladder, or erectile impairment, so as to warrant a 
separate rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 
5243, Note (1) (2007).  

The Board finds that the effects of pain reasonably shown to 
be due to the veteran's low back disability are contemplated 
in the currently assigned 20 percent rating. There is no 
indication that pain, due to disability of the lumbar spine, 
causes functional loss greater than that contemplated by the 
20 percent evaluation now assigned.  38 C.F.R. § 4.40, 4.45; 
DeLuca v. Brown. 

Based on the foregoing, the Board finds that the 
preponderance of the objective medical evidence of record is 
against the veteran's claim for an increase in evaluation for 
his service-connected lumbosacral strain with mechanical low 
back pain and degenerative changes.  Given the nature of the 
veteran's service-connected disability as described above, 
the Board finds that there is no basis under any of the 
diagnostic codes discussed above for awarding an evaluation 
higher than the 20 percent rating already in effect for the 
lumbosacral strain with mechanical low back pain and 
degenerative changes.  Should the veteran's disability 
picture change in the future, he may be assigned a higher 
evaluation.  See 38 C.F.R. § 4.1 (2007).  At present, 
however, there is no basis for a higher evaluation.
 
Because the Board finds that the preponderance of the 
evidence establishes that the veteran's service-connected low 
back disability does not meet the criteria for a rating 
greater than that currently assigned, a higher rating is not 
warranted, and the reasonable doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

The Board has based its decision in this case upon the 
applicable provisions of VA's Schedule for Rating 
Disabilities.  Although the evidence shows some limitation of 
motion of the lumbar spine due to the service-connected 
disability, there is no evidence that the nature and severity 
of the symptoms are beyond what is contemplated by the 
applicable criteria.  The veteran has submitted no evidence 
showing that his service-connected low back disability has 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned evaluations, e.g., 
leave slips, employment records, etc.; and there is also no 
indication that the disorder has necessitated frequent 
periods of hospitalization.  

Consequently, while the veteran's back disability may well 
cause some impairment in his daily activities, there is 
nothing in the record to distinguish his case from the cases 
of numerous other veterans who are subject to the schedular 
rating criteria for the same disability.  Thus, based on the 
record, the Board finds that the currently assigned 20 
schedular rating adequately addresses, as far as can 
practicably be determined, the average impairment of earning 
capacity due to the veteran's service-connected lumbosacral 
strain.  See 38 C.F.R. § 4.1; Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability evaluation itself 
is recognition that industrial capabilities are impaired).  
Therefore, in the absence of such factors, the criteria for 
submission for extraschedular consideration under 38 C.F.R. § 
3.321(b)(1) (2007) have not been met.

Based on the foregoing, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1), which concern the assignment of 
extra-schedular evaluations in "exceptional" cases.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


(CONTINUED ON NEXT PAGE)
ORDER

A schedular rating in excess of 20 percent for lumbosacral 
strain with mechanical low back pain and degenerative changes 
is denied.



____________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


